        Case 3:20-cv-05281-LB Document 1-4 Filed 07/31/20 Page 1 of 2



 1   DANIEL M. PETROCELLI (S.B. #97802)                   LOWELL HAKY (S.B. #178526)
     dpetrocelli@omm.com                                  lowell.haky@schwab.com
 2   O’MELVENY & MYERS LLP                                CHARLES SCHWAB & CO., INC.
     1999 Avenue of the Stars, 8ᵗʰ Floor                  Corporate Legal Services
 3   Los Angeles, California 90067-6035                   211 Main St.
     Telephone: +1 310 553 6700                           San Francisco, CA 94105
 4   Facsimile:    +1 310 246 6779                        Telephone: +1 415 667 1009
 5   MATTHEW D. POWERS (S.B. #212682)                     GARRETT R. WYNNE (S.B. #220665)
     mpowers@omm.com                                      garrett.wynne@schwab.com
 6   E. CLAY MARQUEZ (S.B. #268424)                       ADAM BROWN (pro hac vice pending)
     cmarquez@omm.com                                     adam.brown@schwab.com
 7   ERIC A. ORMSBY (S.B. #316956)                        CHARLES SCHWAB & CO., INC.
     eormsby@omm.com                                      Corporate Legal Services
 8   O’MELVENY & MYERS LLP                                9800 Schwab Way
     Two Embarcadero Center, 28ᵗʰ Floor                   Lone Tree, CO 80124
 9   San Francisco, California 94111-3823                 Telephone: +1 720 418 5398
     Telephone: +1 415 984 8700
10   Facsimile:    +1 415 984 8701
11
     Attorneys for Defendant Charles Schwab & Co., Inc.
12

13                              UNITED STATES DISTRICT COURT

14          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

15

16   ROBERT WRIGHT, on behalf of himself and          Case No. 3:20-cv-05281
     all others similarly situated,
17                                                    DECLARATION OF SANDER
                          Plaintiff,                  TEXEL IN SUPPORT OF
18                                                    DEFENDANT CHARLES SCHWAB
            v.
                                                      & CO., INC.’S NOTICE OF
19                                                    REMOVAL
     CHARLES SCHWAB & CO., INC.,
20
                          Defendant.                 [Removed from San Francisco Superior Court
21                                                   Case No. CGC-20-585092]

22

23

24

25

26

27

28


                 DECLARATION OF SANDER TEXEL ISO SCHWAB’S NOTICE OF REMOVAL
Case 3:20-cv-05281-LB Document 1-4 Filed 07/31/20 Page 2 of 2
